—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Alpert, J.), entered May 6, 1997, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Once a conditional order of dismissal becomes effective by its terms (see, Bock v Schiowitz, 168 AD2d 593), a plaintiff can only open up the default by establishing a reasonable excuse for the delay and a meritorious cause of action (see, Zirin v Brookdale Hosp. Med. Ctr., 216 AD2d 461; Johnson v Heavy Realty Corp., 191 AD2d 538). The plaintiffs have failed to proffer a reasonable excuse for their history of resisting disclosure demands and for twice disobeying the court’s disclosure orders. Thus, the Supreme Court providently exercised its discretion in granting the defendant’s motion to dismiss the complaint (see, Rodriguez v Colasuonno, 238 AD2d 329). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.